Title: To James Madison from Sylvanus Bourne, 27 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 27 July 1805, Amsterdam. “I have now the pleasure to inclose you a Copy of an advertisement to which I referred in some of my late letters which has been circulated throughout all Germany in order to entice people to go to America or elsewhere. What a violation of truth? What a Vile prostitution of the Character & dignity of the Govt of the U States to answer private purposes Mrs D & O were Brokers for the Vessells which had the passengers on board—collected by these measures & mr Kurtz who signs one of the Advertists has for many years consecutive been in Germany as Agent for D&O to collect Emigrants & therefore (tho’ they have had cunning enough not to have their names appear in the matter) must be supposed to have full & complete knowlege of the whole transaction & I doubt not they were the planners of the Scheme as it is truly conformable to their manner of doing business. All these things must tend my respected Sir to convince you that a remedy was required & I flatter myself it will be found in the conduct of the Other establishment whose success will depend however on my support & protection.”
          
            Adds in a postscript: “As before mentioned to you—the Govt here hint at the means which had been used to collect these passengers as well as suspicions of the objec⟨t⟩; & intent of the voyage—forcibly turned them ashore—while they permitted mess Haines & Co to ship the greater part of them in another vessell—Capt King—Ship Venus—to Phila.”
            Adds in a second postscript: “I shall shortly send on my publication which will correctly explain all Circumstances & set every thing right in the minds of my fellow Citizens.”
          
        